DETAILED ACTION
	This Office action is in response to amendment received October 15, 2021.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the arguments presented by applicant and the disclose in paragraph [0054] for a mixture of polysiloxane products. 
The rejection under 35 U.S.C. 102(a) (1) as being clearly anticipated by NATASUME et al (2010/0167024) is withdrawn in view of the arguments by applicants that the prior art fails to anticipate the claimed invention for lacking the claimed solids content.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over KANNO et al (2015/0322212) or NATSUME et al (2010/0167024).
The claimed invention now recites the following:

    PNG
    media_image1.png
    850
    678
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    159
    655
    media_image2.png
    Greyscale

KANNO et al disclose the claimed polysiloxane at Synthesis of Additive 1 through Synthesis of Additive 6 in paragraphs [0218] – [0229] on pages 44-50.   The composition as seen in Table 1 meet the claimed composition lacking a sulfonium curing catalyst that is formulated with the polysiloxane, see Examples 21-29 from Table 1 below:

    PNG
    media_image3.png
    83
    526
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    519
    504
    media_image4.png
    Greyscale
             
   
Paragraph [0104]   report the use of several curing catalysts to include ammonium salts, phosphonium and sulfonium salts as seen below:           
    PNG
    media_image5.png
    60
    417
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute a sulfonium salt as a curing catalyst in placed of the IMIDTEOS defined below:

    PNG
    media_image6.png
    215
    415
    media_image6.png
    Greyscale

 In Example 21 to 29 and reasonably expect to have a composition which is excellent in pattern formation when a resist layer is an upper layer and exposed to light and developed. 
Applicants are further directed to paragraph [0232], Table 1 Examples 2, 3, 12, and 13 wherein the curing catalysts include TPSMA, monotriphenylsulfonium maleate and TPSCS, triphenylsulfonium camphorsulfonate which meet the claim 1 for the sulfonium salt. 
NATSUME et al disclose polysiloxanes made from a trimethoxysilane-type precursor at 100% in the synthetic reaction, see Table 3, page 18 below.

    PNG
    media_image7.png
    233
    556
    media_image7.png
    Greyscale

The composition are found in Table 4 on page 18,

    PNG
    media_image8.png
    226
    417
    media_image8.png
    Greyscale

The photoacid generator is disclosed to be a triphenyl-sulfonium compound which anticipates the claimed invention for the curing catalyst.
Applicants have referred to paragraph [0102] on page 9 wherein the solids content would direct the skilled artisan to ranges as recited in claim 1 for up to 10.0% by mass.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select and optimize the prior art composition of NATSUME et al with a solids content of 1 to 10 mass % as directed in line 10 of paragraph [0102], for an appropriated film thickness desired.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1329. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
			
					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J.Chu
November 15, 2021